In an action, inter alia, to recover legal fees, the defendant appeals from an order of the Supreme Court, Nassau County (Brennan, J.), entered September 15, 2005, which granted the plaintiffs motion to dismiss his counterclaims pursuant to CFLR 3211.
Ordered that the appeal from the order is dismissed, with costs, as that order was superseded by an order of the same court entered May 18, 2006, made upon reargument (see Parola, Gross & Marino, PC. v Susskind, 43 AD3d 1020 [2007] [decided herewith]). Spolzino, J.E, Santucci, Florio and Angiolillo, JJ., concur.